 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   CASCADE MARITIME RESOURCES
     LLC,
 9                                                          CASE NO. 2:20-cv-00059-RAJ-BAT
                                  Plaintiff,
10                                                          ORDER EXTENDING DEADLINES
             v.
11
     INDUSTRIAL POWER SUPPLY INC,
12   d/b/a SKAGIT HYDRAULICS,

13                                Defendant.

14          The parties have stipulated to extend the Court’s deadlines set forth in the Order

15   Regarding Initial Disclosures, Joint Status Report, and Early Settlement (Dkt. 8). Dkt. 11.

16   Accordingly, it is ORDERED:

17          1)        The Fed R. Civ. P 26(a)(1) Initial Disclosures is extended to March 27, 2020; and

18          2)        The deadline for filing the Joint Status Report and Discovery Plan is extended to

19   April 3, 2020.

20          DATED this 2nd day of March, 2020.

21

22                                                         A
                                                           BRIAN A. TSUCHIDA
23                                                         Chief United States Magistrate Judge




     ORDER EXTENDING DEADLINES - 1
